KOHLSAAT, District Judge.
The bill in this cause is filed to restrain the defendant from making, using, or selling, or causing to *233be made, used, or sold, any machine or apparatus or farming implement or hay elevator containing or employing any one or part of any One of the inventions covered by letters patent numbered 271,276, 300,687, 317,109, 345,229, 393,940, 393,941, 397,124, 434,544, 444,546, 481,263, 485,511, 493,276, 539,524, and 610,865. The several patented devices are sold separately, and used in various relations. No one machine uses them all at one time. They consist of that class of articles which are applicable to numerous uses and combinations. Any of the patents might be infringed without infringing any of the others. The bill does not seek to restrain the infringement of any specific combination. Practically the court is asked to grant relief as to each of the patented articles separately. I find that the case as presented does not come within the rule which permits a plurality of patents to be sued upon in one action, where the inventions covered by those patents are embodied in one infringing process, machine, manufacture, or composition of matter. The bill is multifarious, and the demurrer is sustained.